Citation Nr: 1453858	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-50 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease status post open heart surgery.

3.  Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to February 1957. 
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Oakland, California .
	
The Veteran was scheduled for a Board hearing at the Oakland RO in September 2014.  Notice of the hearing was mailed to the Veteran in July 2014.  The Veteran did not appear at the scheduled hearing and did not provide a cause for his failure to appear.  To date, VA has not received any request from the Veteran to reschedule his September 2014 Board hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

A review of the Veterans Benefits Management System (VBMS) paperless claims system reveals the Veteran's September 2014 appellate brief.  The Virtual VA paperless claims processing system does not contain any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable initial disability rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's diabetes mellitus is related to active duty.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's coronary artery disease status post open heart surgery is related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2014).

2.  The criteria for service connection for coronary artery disease status post open heart surgery have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in a December 2008 letter.

The record shows the Veteran's service treatment and personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist a veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). In correspondence dated March 2009, VA notified the Veteran that the service department had been unable to locate his records and he was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence to substantiate his claim.  The Board notes that the overall evidence of record indicates that the Veteran had no actual treatment for  type II diabetes mellitus or coronary artery disease during active service and that further efforts to obtain service treatment records would be futile.

The Veteran's VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  

No VA examination has been secured in connection with the current service connection claims because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran's current conditions of type II diabetes mellitus and coronary artery disease status post open heart surgery must be associated with his service.  No examination is necessary in such situations. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.   Service Connection

The Veteran contends he has type II diabetes mellitus and coronary artery disease status post open heart surgery that are related to his military service.  See, e.g., Veteran's Application for Compensation and/or Pension, October 2008.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the nexus between service and type II diabetes mellitus and coronary artery disease, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's conditions and to address the question of whether in-service injury or disease caused these conditions.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

The record shows that the Veteran has current diagnoses of type II diabetes mellitus and coronary artery disease status post open heart surgery.  See Fresno VA Medical Center (VAMC), New Patient Visit, May 2008.  

The Board finds there is no evidence of an in-service incurrence or aggravation of the Veteran's current type II diabetes mellitus or his coronary artery disease status post open heart surgery.  See Shedden, 381 F.3d at 1167.  As mentioned above, there are no service medical records available for the Veteran.  As a result, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The first medical evidence in the record of type II diabetes mellitus and coronary artery disease status post open heart surgery is from March 2001, approximately 44 years post-service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, various statements from the Veteran clearly show that his disabilities began in or around 2000.  See Veteran's Application for Compensation and/or Pension, October 2008 (type II diabetes mellitus and coronary artery disease status post open heart surgery disabilities began March 2001); see also Fresno VAMC, Optometry Routine Eye Exam, June 2008 (Veteran diagnosed with diabetes mellitus 10 to 15 years ago).  In the Veteran's September 2014 brief, his representative includes a conclusory statement that the Veteran's  type II diabetes mellitus and coronary artery disease status post open heart surgery began in-service and have persisted to the present.  

However, there is no explanation provided as to how the Veteran knew these conditions began in-service or continued since service.  There has been no specific claim that these conditions were first diagnosed in-service.  Additionally, the Veteran is not competent to diagnose such complex conditions as type II diabetes mellitus and coronary artery disease status post open heart surgery.  See Jandreau, 492 F.3d at 1377 (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  Thus, the Board finds the statements in the Veteran's September 2014 brief to be of little probative value.  Conversely,  the Board finds the Veteran's specific assertions regarding the recent onset dates of his type II diabetes mellitus and coronary artery disease status post open heart surgery to be competent and credible.

Given the evidence fails to suggest the Veteran's type II diabetes mellitus and coronary artery disease status post open heart surgery developed during service or for many years thereafter and given there is insufficient lay evidence and no medical evidence of a nexus between these conditions and service, the Board concludes that a basis for granting service connection has not been presented.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for type II diabetes mellitus and coronary artery disease status post open heart surgery, these claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for coronary artery disease status post open heart surgery is denied.



REMAND

The Veteran seeks a compensable initial disability rating for service-connected bilateral hearing loss.  

The most recent VA audiological examination was conducted in December 2009, almost five years ago.  Additionally, more recent VAMC records indicate that the Veteran's bilateral hearing loss has worsened in severity since his last VA audiological examination.  See Fresno VAMC, Audiology Consult, April 2010 (speech recognition ability of 80 percent in the right ear).  As it appears the Veteran's hearing loss disability has increased in severity since his last VA examination, another VA examination is necessary.  38 C.F.R. § 3.327(a); see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

Additionally, the most current VAMC records in the file are from April 2010.  Upon remand, the Veteran's updated medical treatment records should be obtained from the Fresno VAMC.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for any hearing loss issues since October 2007.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Fresno VAMC from April 2010 to the present.

2. After completion of the above, schedule an appropriate 
VA examination to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner should conduct a VA audiological examination and provide the objective test results.  The examiner must also describe the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report, to include any effects on occupational abilities. 

The examiner must also discuss the results of the February 2009 and December 2009 VA audiological examinations and any subsequent changes in hearing loss severity, including the April 2010 Fresno VAMC audiology consult notation wherein the Veteran's right ear speech recognition ability was at 80 percent. 

A full rationale must be provided for all stated medical opinions. 

Note: if the examiner concludes that the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why the opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3. Then, readjudicate the issue on appeal.  If any benefit 
remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


